Citation Nr: 1401137	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for an adjustment disorder/nervous disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO reopened the Veteran's claims of entitlement to service connection for posttraumatic stress disorder, an adjustment disorder/nervous disorder, and left and right knee disabilities.  The RO then denied all of the claims on the merits.  Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
 
Jurisdiction over this case was transferred to the VA New York, New York RO, and that office forwarded the appeal to the Board.

In August 2012, the Veteran testified during a hearing at the New York RO before the undersigned; a transcript of that hearing is of record.

During the hearing, the Veteran submitted additional evidence relating to his claim of entitlement to service connection for posttraumatic stress disorder, and indicated that he wished it to be considered by the RO in the first instance.  As the Board will grant both the application to reopen the claim and the underlying claim for entitlement to service connection for posttraumatic stress disorder remand for initial RO consideration of this evidence is unnecessary.  38 C.F.R. § 20.1304(c) (2013).

As a final preliminary matter, the Board notes that the Veteran was initially represented by a veterans service organization and then by a private attorney.  He indicated in a July 2009 letter, however, that he did not have a representative or attorney.  The Board considers this a revocation of representation and the Veteran is therefore considered unrepresented on this appeal.  

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 rating decision, VA denied the Veteran's claims for entitlement to service connection for posttraumatic stress disorder, and an adjustment disorder/nervous disorder.

2.  The Veteran submitted new and material evidence regarding the claims for entitlement to service connection for posttraumatic stress disorder, and an adjustment disorder/nervous disorder within the one year appeal period, and in May 2006 the New York RO reviewed this evidence and confirmed and continued the denial.

3.  The Veteran did not timely perfect an appeal to VA's February 2006 rating decision as amended by the May 2006 rating decision.

4.  Evidence received since VA's February 2006 decision as amended by the May 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for posttraumatic stress disorder, and raises a reasonable possibility of substantiating this claim.

5.  Evidence received since VA's February 2006 decision as amended by the May 2006 decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for adjustment disorder/nervous disorder and does not raise a reasonable possibility of substantiating that claim.

6.  In a February 2006 rating decision, VA denied the Veteran's claims for entitlement to service connection for left and right knee disabilities.

7.  The Veteran submitted new and material evidence regarding the claims for entitlement to service connection for left and right knee disabilities within the one year appeal period, and in May 2006 the New York RO reviewed this evidence and confirmed and continued the denial of entitlement to service connection for left and right knee disabilities.

8.  The Veteran did not timely perfect an appeal to VA's February 2006 decision as amended by the May 2006 decision confirming and continuing the denial of entitlement to service connection for left and right knee disabilities.

9.  Evidence received since the February 2006 decision as amended by the May 2006 decision confirming and continuing the denial of entitlement to service connection for left and right knee disabilities relates to a basis for the prior denial of the claims and raises a reasonable possibility of substantiating these claims.

10.  A VA psychologist confirmed that the Veteran's claimed stressors, which were related to his fear of hostile military activity, were adequate to support a diagnosis of posttraumatic stress disorder, and these claimed stressors are consistent with the places, types, and circumstances of the appellant's service.


CONCLUSIONS OF LAW

1.  A February 2006 rating decision as amended by the May 2006 rating decision denying entitlement to service connection for posttraumatic stress disorder, and adjustment disorder/nervous disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  The February 2006 rating decision as amended by the May 2006 rating decision denying entitlement to left and right knee disabilities is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

3.  Evidence received since the February 2006 rating decision as amended by the May 2006 rating decision denying entitlement to service connection for posttraumatic stress disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Posttraumatic stress disorder was incurred in-service.   38 U.S.C.A. § 1131 (West 2002).

5.  Evidence received since the February 2006 rating decision as amended by the May 2006 rating decision denying entitlement to service connection for adjustment disorder/nervous disorder is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  Evidence received since the February 2006 rating decision as amended by the May 2006 rating decision denying entitlement to service connection for left and right knee disabilities new and material and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As to the claims the Board is granting, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  The only claim being denied herein is the application to reopen the claim for entitlement to service connection for adjustment disorder/nervous disorder.  The Veteran did not receive appropriate VCAA notification with regard to this application to reopen.  As explained below, however, the previously denied claim and application to reopen were based on the Veteran's description of his own psychiatric disorder and neither the evidence received at the time of the prior denial or since that time reflects that he has a such a psychiatric disorder as opposed to the posttraumatic stress disorder for which he is being granted service connection.  Any VCAA notification or assistance error in this regard is therefore harmless.

Analysis

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There are particular requirements for establishing posttraumatic stress disorder in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring a diagnoses of posttraumatic stress disorder to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) .

In February 2006, the RO denied the Veteran's claims for entitlement to service connection for posttraumatic stress disorder, adjustment/nervous disorder, and left and right knee disabilities.  Within a year of notification of this denial, the Veteran submitted new and material evidence and the RO consequently readjudicated the claims in May 2006.  The Veteran was notified of this denial in a June 2006 letter and did not appeal or submit new and material evidence.  Rather, he filed an August 2006 application to reopen.  The February 2006 rating decision as amended by the May 2006 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In denying entitlement to service connection for posttraumatic stress disorder, the RO acknowledged that the Veteran had been diagnosed with the disorder but found that there was neither corroboration of the appellant's claimed in-service stressor nor a nexus between the disorder and his claimed in-service stressor.  As discussed below, the evidence received since the prior denial includes both evidence corroborating the Veteran's claimed in-service stressor and positive nexus opinions including from a VA psychologist.   As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for posttraumatic stress disorder is therefore warranted.

As to the knees, the evidence at the time of the prior denial did not indicate that the Veteran had a then current disability of either knee or indicate that any such disability may be associated with service.   The evidence received since the prior denial includes diagnoses of right and left knee disabilities, including November 2009 and March 2010 X-ray reports showing medial joint narrowing of each knee, and the Veteran's Board hearing testimony indicating that he spent significant time in-service on his knees on the hard metal surface of the ship painting and chipping paint.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims, the evidence is new and material and the claims for entitlement to service connection for left and right knee disabilities are reopened.   

As to the claim for entitlement to service connection for adjustment/nervous disorder, the characterization of this claim was based on the Veteran's language in his August 2005 original compensation claim and his August 2006 application to reopen.   It is, however, generally the province of medical professionals to diagnose or label a psychiatric disorder, not the claimant.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Veteran does not appear to have been diagnosed an adjustment disorder or a nervous disorder as opposed to posttraumatic stress disorder for which service connection is being granted in this decision.  As the evidence received since the prior denial of this claim does not relate to the basis for the prior denial and in fact does not relate to any of the elements of the underlying service connection claim, reopening of this claim is therefore not warranted.

Service Connection for posttraumatic stress disorder 

The Veteran claims that, while serving aboard the U.S.S. Mullinix in 1982 and 1983 off the coast of Lebanon, he went ashore in Beirut along with Marines, and saw one person killed by mortar fire and another by small arms fire.  The Veteran received the Navy Expeditionary Medal for his service aboard the Mullinix from December 1982 to January 1983.  This medal is generally awarded "to the officers and enlisted men of the Navy who shall have actually landed on foreign territory and engaged in operations against armed opposition, or operated under circumstances which, after full consideration, shall be deemed to merit special recognition and for which service no campaign medal has been awarded."

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The Board need not determine whether the Veteran engaged in combat with the enemy, however, because of the 2010 amendment to the PTSD regulation.

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  That amendment is relevant to the present case.  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes mortar fire and small arms fire.  38 C.F.R. § 3.304(f)(3).  

As noted by the RO and the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator's August 2009 formal finding of lack of information to corroborate stressor, the Mullinix was decommissioned in August 1983, well prior to the well October 1983 bombing of the Marine barracks in Beirut.  The Veteran referenced the bombing in his statement but his stressors were not limited to the bombing itself.  Rather, his stressor involved fear of hostile military or terrorist activity during the time around the bombing.

The courts have held that a stressor need not be corroborated in every detail.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  A U.S. Naval Institute report in the evidence of record, entitled, "Chronology, Marines in Lebanon, 1982-1984," reflects significant military activity in Lebanon during the time period that the Veteran served on the Mullinix.  The records do not definitively answer the question whether the Veteran went on shore while serving aboard the Mullinix, but his service on this ship in this area at this time and his receipt of a medal indicating that he "actually landed on foreign territory and engaged in operations against armed opposition" reflects that his testimony is consistent with the circumstances of his service.  With resolution of the benefit of the doubt in the Veteran's favor, the Board therefore finds that he has established the occurrence of the claimed in-service stressors in this case, and there is no clear and convincing evidence to the contrary.

The only remaining requirement is that a VA psychiatrist or psychologist confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  The Veteran has met this requirement.  In October 2011, a VA examiner diagnosed posttraumatic stress disorder, and noted that the appellant consistently reported over the years incidents relating to being in Beirut during combat operations there, including seeing a woman blown up by mortar fire and a young boy shot and killed, and that this stressor was adequate to support a diagnosis of PTSD.  The psychologist found that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and that the appellant's response involved intense fear, helplessness, or horror.  The psychologist also noted that the Veteran had been the victim of childhood sexual abuse, which was also adequate to support a diagnosis of PTSD.  In his opinion, however, the psychologist concluded that the Veteran's PTSD was at least as likely as not caused by the in-service stressors while serving in support of Marines in Beirut.  He reasoned that, although the Veteran had preexisting trauma, his military trauma was "clearly severe enough for a stand-alone diagnosis of PTSD and would be enough of a stressor regardless of whether the Veteran had childhood trauma."  The psychologist noted that the claimant was likely more at risk for PTSD when entering service, but found that a thorough review of his complaints reflected content consistent with military trauma over many years and also noted that there had not been a diagnosis or treatment for PTSD prior to military service.

The VA psychologist's statement constitutes substantial probative evidence in support of the Veteran's claim.  He thoroughly explained the reasons for his conclusions based on an accurate characterization of the evidence of record, and specifically found that the Veteran met the criteria under the regulation, as he found the stressor to be both related to the appellant's fear of hostile military activity (as defined in the regulation) and to be adequate to support a diagnosis of PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The contrary opinions indicating that the PTSD was related to the pre service sexual abuse, such as by VA attending psychiatrist "M.M." in May 2008, were not as thoroughly reasoned.  Moreover, the October 2011 VA psychologist specifically acknowledged that the childhood abuse was adequate to support PTSD but carefully explained why the in-service stressors were the more likely cause of the current disability.  In addition, the Veteran's VA treating physician found that his symptoms seemed to have stemmed from his in-service stressors.  While the physician did not indicate whether she was a psychiatrist or psychologist and her opinion was less thorough and certain than that of the October 2011 VA psychologist, her opinion is relevant in that it supports the opinion of the psychologist.

For the foregoing reasons, the weight of the evidence reflects that the Veteran's in-service stressors are related to his fear of hostile military activity, a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and the evidence is at least evenly balanced as to whether his lay testimony regarding the claimed stressor is consistent with the places, types, and circumstances of the his service and there is no clear and convincing evidence to the contrary.  With the reasonable doubt created by the relative equipoise of the evidence of this latter question, the Veteran has met the requirements of 38 C.F.R. § 3.304(f)(3) and entitlement to service connection for PTSD is therefore warranted. 38 U.S.C.A. §  5107(b).


ORDER

The application to reopen a claim for service connection for PTSD is granted.

The application to reopen a claim for service connection for adjustment/nervous disorder is denied.

Entitlement to service connection for PTSD is granted.

The application to reopen claims of entitlement to service connection for left and right knee disabilities is granted.


REMAND

The Veteran testified during his August 2012 hearing that he spent a significant amount of time during service working on his knees aboard a ship with a hard metal surface and has had knee pain and other symptoms since that time.  As the evidence thus indicates that his current left and right knee disabilities may be associated with service, a VA examination as to the etiology of his knee disabilities is warranted.  38 U.S.C.A. § 5103A(d)

Accordingly, the claims for entitlement to service connection for left and right knee disabilities are REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2013 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the RO/AMC cannot any VA treatment records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination as to the etiology of his left and right knee disabilities.  All necessary tests should be conducted.  The examiner must be provided access to the appellant's claims file and to all records located on either the Virtual VA or VBMS data bases.

Following the examiner's documented review of the evidence he/she must opine whether it is as least as likely as not (50 percent probability or more) that any knee disability is related to his military service, in particular due to his reported painting and chipping paint on his knees aboard a ship with a hard metal surface.  A complete rationale must accompany any opinion provided.

The examiner is advised that the appellant is competent to report symptoms and to state, as he has, that he did not seek treatment for his symptoms during service.  The Veteran's reports must be taken into account in formulating the requested opinions.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that the examination report is in complete compliance with the directives of this remand.  The RO/AMC must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


